Order entered January 3, 2017




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01041-CV

                  VSDH VAQUERO VENTURE, LTD., EVAN L. SHAW
                 AND DOUGLAS M. HICKOK, Appellants/Cross-Appellees

                                                V.

              KEN GROSS AND BETSY GROSS, Appellees/Cross-Appellants

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-05232-A

                                            ORDER
       Before the Court is the December 28, 2016 second unopposed motion for extension of

time to file appellees’/cross-appellants’ briefs.       We GRANT the motion and ORDER

appellees’/cross-appellants’ briefs filed on or before January 13, 2017.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE